DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-9, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant has stated in the independent claim 21 that the lid has a density of less than 1 g/cm3 at 230C which encompasses the lower range of 0 g/cm3 at 230C which would not be possible. Thus, the applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claims 2, 4-9, and 22-27 are rejected as dependents from the independent claim 21.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims that the filler comprises at least 12 wt%. The upper limit of the filler is indefinite as it can encompass 99% of the 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims a shrinkage rate of about 1.3 to 1.5% during storage; or combinations thereof. There is not additional limitation for the ability to combine. The examiner interprets the claim to state a shrinkage rate of about 1.3 to 1.5% during storage
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims that the filler comprises at least 15 wt%. The upper limit of the filler is indefinite as it can encompass 99% of the composition leaving the polyolefin is a minor amount which would render the composition impossible for molding. Thus, the applicant has failed to particularly point out and distinctly claim the subject matter which the inventor regards as the invention
Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant claims that the filler comprises at least 15 wt%. The upper limit of the filler is indefinite as it can encompass 99% of the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The applicant claims in independent claim 1 that the lid has a density of less than 1 g/cm3 at 230C. The dependent claim 23 states that the density is greater than 0.900 g/cm3 at 230C and the dependent claim 24 states that the density is greater than or equal to 0.933 g/cm3 at 230C. The limitation of “greater than” encompasses a broader scope than less than 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9, and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelms (US 2015/0353240) in view of Garcia et al. (US 4,407,768, hereinafter “Garcia”).
In regard to claim 21, Nelms discloses a beverage cup lid having (abstract). The lid may be constructed from a variety of materials including polyethylene, polypropylene, or styrene [0035]. The lids may be produced using a variety of conventional processes [0035]. 
Nelms is silent with the lid being made from a sheet comprising a least one filler, no blowing agent, and having expanded cells providing the lid with a density of less than 1 g/cm3 at 230C. 
Garcia discloses that efforts to extrude light weight, foamed polyolefin materials by using chemical blowing agents are generally unsuccessful (col. 2 lines 24-26). Garcia discloses a composition of homopolymers or copolymers of propylene with a hydrated alumina filler (col. 2 lines 26-30). The produced sheet has a cellular structure a density less than about 0.2 g/c.c (col. 2 lines 30-32). The material can be used in packaging (col. 2 lines 10-14).
Nelms and Garcia both disclose a packaging material that is comprised of polypropylene. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to 
In regard to claim 2, modified Nelms discloses that the polyolefin is selected from polypropylene homopolymers or copolymers (col. 2 lines 26-30).
In regard to claim 5, modified Nelms discloses that the hydrated alumina filler ranges from about 35 to about 45 weight percent (col. 3 liens 60-62).
In regard to claim 6, modified Nelms is silent with regard to a stiffness of the lid is comparable to a similar lid made from unexpanded high impact polystyrene, and wherein stiffness is based on weight required to induce a 0.25 inch deflection of the lid when the lid is placed on a cup holding liquid at 2000F. Although the prior art does not disclose a stiffness of the lid is comparable to a similar lid made from unexpanded high impact polystyrene, and wherein stiffness is based on weight required to induce a 0.25 inch deflection of the lid when the lid is placed on a cup holding liquid at 2000F, the claimed properties are deemed to be inherent to the structure in the prior art since modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 7, modified Nelms does not disclose that the plurality of expanded cells has an average cell diameter in the range of about 0.01 to 0.15mm. It should be noted that the average cell diameter is a result effective variables.  As the cell diameter increases, the extruded sheet material has a reduced stiffness.  Absent unexpected results, it would have been In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the average cell diameter of the expanded cells in modified Nelms motivated by the expectation of forming a lid that has optimum stiffness to be used in a beverage cup. 
In regard to claim 8, modified Nelms is silent with regard to a shrinkage rate of about 1.3 to 1.5% during storage. Although the prior art does not disclose a shrinkage rate of about 1.3 to 1.5% during storage, the claimed properties are deemed to be inherent to the structure in the prior art since modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 9, Nelms discloses that the lid is a dome shape [fig. 2].
In regard to claim 22, modified Nelms discloses that the expanded cells comprise randomly distributed cells (col. 5 lines 49-50).
In regard to claims 23-24, Modified Nelms is silent with regard to the density of the lid being at least 0.933 g/cm3 and less than 1 g/cm3. It should be noted that the density of the lid is a result effective variables.  As the density of the lid increases above 1 g/cm3 the lid no longer floats in water.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the lid being at least 0.933 g/cm3 and less than 1 g/cm3 since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the lid being at least 0.933 g/cm3 and less than 1 g/cm3 in modified Nelms motivated by the expectation of forming a lid that has the stiffness required to be used on a beverage container while still being able to recycle in a conventional recycling method.  
In regard to claim 25, modified Nelms discloses that the hydrated alumina filler ranges from about 35 to about 45 weight percent (col. 3 lines 60-62).
In regard to claim 26, modified Nelms is silent with regard to a flexural modulus greater than 290,000 psi. Although the prior art does not a flexural modulus greater than 290,000 psi, the claimed properties are deemed to be inherent to the structure in the prior art since modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 27, modified Nelms is silent with regard to a heat deflection temperature of at least 950C. Although the prior art does not a heat deflection temperature of at least 950C, the claimed properties are deemed to be inherent to the structure in the prior art since modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise
In regard to claim 28, Nelms discloses a beverage cup lid having (abstract). The lid may be constructed from a variety of materials including polyethylene, polypropylene, or styrene [0035]. The lids may be produced using a variety of conventional processes [0035]. 
3 at 230C. 
Garcia discloses that efforts to extrude light weight, foamed polyolefin materials by using chemical blowing agents are generally unsuccessful (col. 2 lines 24-26). Garcia discloses a composition of homopolymers or copolymers of propylene with a hydrated alumina filler (col. 2 lines 26-30). The material can be used in packaging (col. 2 lines 10-14).
Nelms and Garcia both disclose a packaging material that is comprised of polypropylene. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the composition of homopolymers or copolymers of propylene with a hydrated alumina filler as disclosed in Garcia for the material used to construct the lid of Nelms motivated by the expectation of forming a foamed or expanded lid that has a low specific gravity and can be produced using a conventional processes, direct extrusion (col. 2 lines 3-9).
Modified Nelms is silent with regard to the density of the lid being at least 0.933 g/cm3 and less than 1 g/cm3. It should be noted that the density of the lid is a result effective variables.  As the density of the lid increases above 1 g/cm3 the lid no longer floats in water.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the lid being at least 0.933 g/cm3 and less than 1 g/cm3 since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the lid being at least 0.933 g/cm3 and less than 1 g/cm3 in modified Nelms motivated by 
In regard to claim 29, modified Nelms is silent with regard to a flexural modulus greater than 290,000 psi. Although the prior art does not a flexural modulus greater than 290,000 psi, the claimed properties are deemed to be inherent to the structure in the prior art since modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 30, modified Nelms is silent with regard to a heat deflection temperature of at least 950C. Although the prior art does not a heat deflection temperature of at least 950C, the claimed properties are deemed to be inherent to the structure in the prior art since modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise
In regard to claim 31, Nelms is silent with the lid being made from a sheet comprising a least one filler, no blowing agent, and having expanded cells providing the lid with a density of less than 1 g/cm3 at 230C. 
Garcia discloses that efforts to extrude light weight, foamed polyolefin materials by using chemical blowing agents are generally unsuccessful (col. 2 lines 24-26). Garcia discloses a composition of homopolymers or copolymers of propylene with a hydrated alumina filler (col. 2 lines 26-30). The material can be used in packaging (col. 2 lines 10-14).
Nelms and Garcia both disclose a packaging material that is comprised of polypropylene. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to 
Modified Nelms is silent with regard to the density of the lid being at least 0.933 g/cm3 and less than 1 g/cm3. It should be noted that the density of the lid is a result effective variables.  As the density of the lid increases above 1 g/cm3 the lid no longer floats in water.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the lid being at least 0.933 g/cm3 and less than 1 g/cm3 since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the lid being at least 0.933 g/cm3 and less than 1 g/cm3 in modified Nelms motivated by the expectation of forming a lid that has the stiffness required to be used on a beverage container while still being able to recycle in a conventional recycling method.  
Modified Nelms is silent with regard to a heat deflection temperature of at least 950C. Although the prior art does not a heat deflection temperature of at least 950C, the claimed properties are deemed to be inherent to the structure in the prior art since modified Nelms teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise
In regard to claim 32, modified Nelms is silent with regard to a flexural modulus greater than 290,000 psi. Although the prior art does not a flexural modulus greater than 290,000 psi, the 
In regard to claim 33, modified Nelms discloses that the hydrated alumina filler ranges from about 35 to about 45 weight percent (col. 3 lines 60-62).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelms (US 2015/0353240) in view of Garcia et al. (US 4,407,768, hereinafter “Garcia”) in further view of Tedford (US 2016/0000243). 
In regard to claim 4, modified Nelms discloses the lid formed from an extruded sheet as previously discussed. Modified Nelms is silent with regard to the composition of the extruded sheet comprising a filler selected from talc, calcium carbonate, mica, wollastonite, wood fiber, paper powder, cellulose fiber, or combinations thereof.
Tedford discloses a reclosable dome-shaped beverage lid formed from a polypropylene polymer composition (abstract). The composition comprises a mineral filler which includes talc, calcium carbonate, mica, wollastonite, wood fiber, paper powder, cellulose fiber, or combinations thereof [0088].
Modified Nelms and Tedford both disclose a beverage lid formed from a polypropylene polymer composition. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a mineral filler as disclosed by Tedford motivated by the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 01/29/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782